United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-998
Issued: August 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 20, 2014 appellant filed a timely appeal from a February 24, 2014 decision of
the Office of Workers’ Compensation Programs (OWCP) regarding a schedule award. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant established that she sustained more than a seven percent
permanent impairment of the left lower extremity, for which she received a schedule award.
On appeal, appellant contends that a third-party reviewed her doctor’s impairment rating
and found it to be correct. She further contends that OWCP’s referral physician only saw her for
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the February 24, 2014 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

15 minutes and hardly assessed her physically and requests a third opinion or a referee
examination.
FACTUAL HISTORY
OWCP accepted that appellant, then a 55-year-old customer services supervisor,
sustained a left knee and leg sprain and a fracture of the left ankle while ascending stairs to
deliver a parcel on April 7, 2012. Appellant was placed on the periodic rolls and returned to fulltime, light-duty work with restrictions effective June 4, 2012.
On November 15, 2013 appellant filed a claim for a schedule award and submitted an
October 21, 2013 report from Dr. J. Arden Blough, a Board-certified family practitioner, who
found that appellant had a 13 percent permanent impairment of the left lower extremity “due to
chronic recurrent foot pain with weakness noted throughout range of motion” based on
Table 16-23 of the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides). Dr. Blough placed her in class 1 based on his
diagnosis of fracture of fibula with mild motion deficits impairment with a mid-range default
value of nine percent impairment. He assigned a grade modifier of 2 for Functional History
(GMFH), Clinical Studies (GMCS) and Physical Examination (GMPE) for moderate and
consistent palpatory findings. Using the net adjustment formula of (GMFH - diagnosed
condition (CDX)) + (GMPE - CDX) + (GMCS - CDX), Dr. Blough found that (2-1) + (2-1) + (21) resulted in a net grade modifier of 3, resulting in an impairment class 1, grade E, equaling a 13
percent permanent impairment of the left foot/ankle. He further opined that appellant had a
seven percent permanent impairment of the left lower extremity “due to chronic recurrent foot
pain with weakness noted throughout range of motion” based on Table 16-24 of the A.M.A.,
Guides. Dr. Blough placed her in class 1 based on his diagnosis of tear of the anterior talofibular
ligament with mild motion deficits impairment with a mid-range default value of two percent
impairment. He assigned a grade modifier of 2 for physical examination for moderate and
consistent palpatory findings and a grade modifier of 3 for clinical studies. Using the net
adjustment formula of (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), Dr. Blough found
that (n/a) + (2-1) + (3-1) resulted in a net grade modifier of 3, resulting in an impairment class 1,
grade E, equaling a seven percent permanent impairment of the left foot/ankle. He determined
that appellant had a three percent permanent impairment to the left lower extremity “due to
chronic recurrent foot pain with weakness noted throughout range of motion” based on Table 1625 of the A.M.A., Guides. Dr. Blough placed her in class 1 based on his diagnosis of “‘all other
tendon tear’ (split tear of the peroneus brevis tendon)” with mild motion deficits impairment with
a mid-range default value of two percent impairment. He assigned a grade modifier of 2 for
physical examination for moderate and consistent palpatory findings and a grade modifier of 2
for clinical studies. Using the net adjustment formula of (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX), Dr. Blough found that (n/a) + (2-1) + (2-1) resulted in a net grade modifier of 2,
3

Table 16-2, pages 501-08 of the sixth edition of the A.M.A., Guides is entitled Foot and Ankle Regional Grid -Lower Extremity Impairments.
4

Id.

5

Id.

2

resulting in an impairment class 1, grade E, equaling a three percent permanent impairment of
the left foot/ankle. He combined the total left lower extremity impairments using the Combined
Values Chart on page 604 of the A.M.A., Guides yielding a 21 percent permanent impairment of
the left lower extremity.6 Dr. Blough determined that appellant had reached maximum medical
improvement.
On November 27, 2013 Dr. Ronald Blum, a Board-certified orthopedic surgeon and
OWCP medical adviser, reviewed the medical evidence of record and a statement of accepted
facts. He reviewed Dr. Blough’s October 21, 2013 report and explained that he described a
fibular fracture but used tibial fracture as it was near the site of the fibular fracture and opined
that “the impairment following a healed fracture of the fibula and a healed fracture of the tibia
cannot be equated.” Therefore the use of tibial fracture to determine impairment in appellant’s
case was erroneous. Regarding the diagnosis of tear of the anterior talofibular ligament,
Dr. Blum stated that Dr. Blough recommended a seven percent permanent impairment but was
not clear as to how he arrived at that figure. Regarding Dr. Blough’s diagnosis of other torn
tendons, he explained that OWCP had not accepted this condition in appellant’s case. Dr. Blum
concluded that Dr. Blough’s report was insufficient to determine appellant’s permanent
impairment and recommended a second opinion evaluation to obtain an impairment evaluation
from an appropriate Board-certified specialist.
OWCP referred appellant, together with a statement of accepted facts and medical
records, to Dr. Michael Shawn Smith, a Board-certified physiatrist, for a second opinion
evaluation. In a January 8, 2014 report, Dr. Smith diagnosed left mid-shaft fibular fracture and
distal fibular nondisplaced fracture near the malleolus, peroneus brevis tendon tear, peroneus
longus tendinitis and anterior talofibular ligament rupture with residual pain. He indicated that
Table 16-2,7 page 501, of the A.M.A., Guides provided for strain tendinitis and ruptured tendons
of the ankle. Appellant did not have significant motion deficits and as a result Dr. Smith placed
her in a class 1, default grade C and assigned a grade modifier of 1 for functional history and
clinical studies. Dr. Smith opined that she had a one percent permanent impairment of the
anterior talofibular ligament which was completely ruptured and a one percent permanent
impairment for the peroneus brevis tendon which remained tender with some weakness.
Regarding the fibular fracture, he found that the closest diagnosis was a malleolar ankle fracture
as it best described the fibular fracture near the ankle and was consistent with the type of injuries
and trauma to the surrounding ligaments, as well. Dr. Smith indicated that it was nondisplaced
which provided for a range of three to seven percent impairment. He assigned a grade modifier
of 1 for functional history and clinical studies and indicated that physical examination was not
scored due to classifications under class 1 impairments. Dr. Smith found that, based on
Table 16-2,8 page 503, this resulted in five percent impairment and combining all of appellant’s
injuries resulted in a seven percent permanent impairment of the left lower extremity. He noted
that no additional impairment was provided for nerve damage as there was no evidence of nerve
injury and there were no significant range of motion scores that would lift the impairment rating
6

Appendix A, pages 604-06 of the sixth edition of the A.M.A., Guides is entitled Combined Values Chart.

7

Supra note 3.

8

Id.

3

above the current level described. Dr. Smith concluded that appellant had reached maximum
medical improvement in October 2013, one year following her initial release.
On January 27, 2014 Dr. Michael M. Katz, a Board-certified orthopedic surgeon and
OWCP medical adviser, reviewed the medical record and determined that the date of maximum
medical improvement was January 8, 2014, the date of Dr. Smith’s second opinion examination.
He explained that Dr. Smith’s use of three separate diagnoses was not consistent with the
methodology set forth in the A.M.A., Guides, which states on page 497 that “If a patient has two
significant diagnoses, for instance, ankle instability and posterior tibial tendinitis, the examiner
should use the diagnosis with the highest impairment rating in that region that is causally related
for the impairment calculation.”9 Dr. Katz noted that in using a single grid, however, grade
modifiers may be adjusted to account for the added complexity of the impairment. He
recalculated Dr. Smith’s impairment rating and found that, according to Table 16-2,10 page 503,
appellant’s “fracture, malleolar, palpatory findings with normal motion” placed him in class 1
with a default value of five percent impairment. Dr. Katz assigned a grade modifier of 1 for
functional history and 3 for clinical studies for ligament and tendon injuries based on a
September 25, 2012 magnetic resonance imaging (MRI) scan. Using the net adjustment formula
of (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), OWCP’s medical adviser found that
(1-1) + (n/a) + (3-1) resulted in a net grade modifier of 2, resulting in an impairment class 1,
grade E, equaling a seven percent permanent impairment of the left lower extremity.
By decision dated February 24, 2014, OWCP granted appellant a schedule award for
seven percent permanent impairment of the left lower extremity. The award ran for 20.16 weeks
for the period January 8 through May 29, 2014.
LEGAL PRECEDENT
The schedule award provisions of FECA11 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such determination is a mater which rests in the sound
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all
claimants. The A.M.A., Guides has been adopted by OWCP as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.12 For schedule awards after

9

See Section 16.2, Diagnosis-Based Impairment, page 497 of the sixth edition of the A.M.A., Guides.

10

Supra note 3.

11

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

12

See Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

4

May 1, 2009, the impairment is evaluated under the sixth edition of the A.M.A., Guides,
published in 2009.13
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).14 Under the sixth edition, the evaluator identifies the impairment class for the
CDX, which is then adjusted by grade modifiers based on GMFH, GMPE and GMCS.15 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX). Evaluators are
directed to provide reasons for their impairment rating choices, including the choices of
diagnoses from regional grids and calculations of modifier scores.16
ANALYSIS
OWCP accepted that appellant sustained a left knee and leg sprain and a fracture of the
left ankle on April 7, 2012. Appellant claimed a schedule award on November 15, 2013.
Appellant’s attending physician, Dr. Blough, relied upon three different diagnoses to determine
his impairment rating under Table 16-2 of the sixth edition of the A.M.A., Guides. OWCP’s
medical adviser, Dr. Blum, explained that Dr. Blough’s calculations did not conform to the
A.M.A., Guides and, thus, concluded that his report could not be used as a basis for an
impairment rating.
In order to determine the extent and degree of any employment-related impairment of
appellant’s left lower extremity, OWCP properly referred appellant to Dr. Smith for a second
opinion evaluation. Dr. Smith examined appellant on January 8, 2014 and concluded that she
had a seven percent permanent impairment of the left lower extremity. He diagnosed left midshaft fibular fracture and distal fibular nondisplaced fracture near the malleolus, peroneus brevis
tendon tear, peroneus longus tendinitis and anterior talofibular ligament rupture with residual
pain. Dr. Smith indicated that Table 16-2,17 page 501, of the A.M.A., Guides provided for strain
tendinitis and ruptured tendons of the ankle. Appellant did not have significant motion deficits
and as a result he placed her in a class 1, default grade C and assigned a grade modifier of 1 for
functional history and clinical studies. Dr. Smith opined that she had a one percent permanent
impairment of the anterior talofibular ligament which was completely ruptured and a one percent
permanent impairment for the peroneus brevis tendon which remained tender with some
weakness. Regarding the fibular fracture, he found that the closest diagnosis was a malleolar
ankle fracture as it best described the fibular fracture near the ankle and was consistent with the
type of injuries and trauma to the surrounding ligaments, as well. Dr. Smith indicated that it was
13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
14

A.M.A., Guides (6th ed., 2009), page 3, section 1.3, The of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement.
15

Id. at 494-531.

16

See R.V., Docket No. 10-1827 (issued April 1, 2011).

17

Supra note 3.

5

nondisplaced which provided for a range of three to seven percent impairment. He assigned a
grade modifier of 1 for functional history and clinical studies and indicated that physical
examination was not scored due to classifications under class 1 impairments. Dr. Smith found
that, based on Table 16-2,18 page 503, this resulted in five percent impairment and combining all
of appellant’s injuries resulted in a seven percent permanent impairment of the left lower
extremity. He noted that no additional impairment was provided for nerve damage as there was
no evidence of nerve injury and there were no significant range of motion scores that would lift
the impairment rating above the current level described. Dr. Smith concluded that appellant had
reached maximum medical improvement in October of 2013, one year following her initial
release.
In accordance with its procedures, OWCP properly referred the evidence of record to its
medical adviser, Dr. Katz, who reviewed the clinical findings of Dr. Smith on January 27, 2014
and determined that the date of maximum medical improvement was January 8, 2014. Dr. Katz
explained that Dr. Smith’s use of three separate diagnoses was not consistent with the
methodology set forth in the A.M.A., Guides, which states on page 497 that “If a patient has 2
significant diagnoses, for instance, ankle instability and posterior tibial tendinitis, the examiner
should use the diagnosis with the highest impairment rating in that region that is causally related
for the impairment calculation.”19 He noted that in using a single grid, however, grade modifiers
may be adjusted to account for the added complexity of the impairment. Dr. Katz recalculated
Dr. Smith’s impairment rating and found that, according to Table 16-2,20 page 503, appellant’s
“fracture, malleolar, palpatory findings with normal motion” placed him in class 1 with a default
value of five percent impairment. He assigned a grade modifier of 1 for functional history and 3
for clinical studies for ligament and tendon injuries based on a September 25, 2012 MRI scan.
Using the net adjustment formula of (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX),
Dr. Katz found that (1-1) + (n/a) + (3-1) resulted in a net grade modifier of 2, resulting in an
impairment class 1, grade E, equaling a seven percent permanent impairment of the left lower
extremity.
The Board finds that Dr. Katz applied the appropriate tables and grading schemes of the
sixth edition of the A.M.A., Guides to Dr. Smith’s clinical findings. Dr. Katz’ calculations were
mathematically accurate. There is no medical evidence of record utilizing the appropriate tables
of the sixth edition of the A.M.A., Guides demonstrating a greater percentage of permanent
impairment. Dr. Katz’ report explained that Dr. Blough’s 21 percent impairment rating for the
left lower extremity was erroneous as it relied upon three different diagnoses instead of using the
diagnosis with the highest causally-related impairment rating in that region. Therefore, OWCP
properly relied on the medical adviser’s assessment of a seven percent permanent impairment of
the left lower extremity.21

18

Id.

19

See supra note 9.

20

Supra note 3.

21

See M.T., Docket No. 11-1244 (issued January 3, 2012).

6

On appeal, appellant contends that a third-party reviewed her doctor’s impairment rating
and they could not see where he failed to do it correctly. She further contends that the referral
physician only saw her for 15 minutes and hardly assessed her physically and requests a third
opinion or a referee examination. Based on the findings and reasons stated above, the Board
finds appellant’s arguments are not substantiated.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that she sustained more than a seven
percent permanent impairment of the left lower extremity, for which she received a schedule
award.
ORDER
IT IS HEREBY ORDERED THAT the February 24, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 26, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

